Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 7, 2019,
by and among Applied Therapeutics, Inc., a Delaware corporation, with principal
office located at 545 5th Avenue, Suite 1400, New York, New York 10173 (the
“Company”) and the undersigned buyers, (each, an “Initial Buyer” and,
collectively, the “Initial Buyers”) and any additional stockholder that becomes
party to this Agreement in accordance with Section 11(n) hereto (each, an
“Additional Buyer” and, collectively, the “Additional Buyers” and, together with
the Initial Buyers, each a “Buyer” and together, the “Buyers”).

 

WHEREAS:

 

A.                                    Pursuant to the Securities Purchase
Agreement by and among the parties hereto of even date herewith (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the Buyers
at the Closing (as defined in the Securities Purchase Agreement) the number of
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”) set forth on the Schedule of Buyers to the Securities Purchase Agreement
(the “Shares”).

 

B.                                    To induce the Buyers to purchase the
Shares pursuant to the Securities Purchase Agreement, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, or any similar successor statutes and the rules and regulations
thereunder (collectively, the “1933 Act”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.              DEFINITIONS.  As used in this Agreement, the following terms
shall have the following meanings:

 

a.              “1934 Act” means, collectively, the Securities and Exchange Act
of 1934, as amended, and the rules and regulations thereunder, or any similar
successor statutes.

 

b.              “Affiliate” means, as to any specified Person, (i) any Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person, (ii) any
executive officer, director, trustee or general partner of the specified Person
and (iii) any legal entity for which the specified Person acts as an executive
officer, director, trustee or general partner.  For purposes of this definition,
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly, or indirectly through one or more intermediaries, of the
power to direct or cause the direction of the management and policies of such
Person, whether by contract, through the ownership of voting securities,
partnership interests or other equity interests or otherwise.

 

--------------------------------------------------------------------------------



 

c.               “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.

 

d.              “Closing Date” means the date of the issuance of the Shares
pursuant to the Securities Purchase Agreement.

 

e.               “Cutback Effectiveness Date” means the date a Cutback
Registration Statement is declared effective by the SEC.

 

f.                “Cutback Effectiveness Deadline” means, as to a Cutback
Registration Statement, ninety (90) days following the filing of such Cutback
Registration Statement.

 

g.               “Cutback Filing Deadline” means, if Cutback Shares are required
to be included in a Cutback Registration Statement, the date that is the earlier
of (i) the later of (A) six (6) months from the Initial Effectiveness Date or
the then-most recent Cutback Effectiveness Date, as applicable, and
(B) sixty (60) days after the Company has been informed that substantially all
of the Registrable Securities held by the Investors included in any Registration
Statements previously declared effective hereunder have been sold in accordance
therewith, or (ii) sixty (60) days from the first date on which the Company is
then permitted by the SEC to register such Cutback Shares.

 

h.              “Cutback Registrable Securities” means, (i) any Cutback Shares
not previously included in a Registration Statement, and (ii) any shares of
capital stock of the Company (or any successor or assign of the Company, whether
by merger, reorganization, consolidation, sale of assets or otherwise) which may
be issued or issuable with respect to, in exchange for, or in substitution of
the Cutback Shares, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise; provided, however,
that any Cutback Registrable Securities shall cease to be Cutback Registrable
Securities when (a) a Registration Statement with respect to the sale of such
securities has become effective under the 1933 Act and such securities are
disposed of in accordance with such Registration Statement, or (b) such
securities are sold in accordance with Rule 144, or (c) all of such securities
are eligible to be sold by the holder thereof pursuant to Rule 144 without
limitation, restriction or condition (including any current public information
requirement) thereunder, or (d) when such securities are sold to the Company.

 

i.                  “Cutback Registration Statement” means a registration
statement or registration statements of the Company filed under the 1933 Act
covering any Cutback Registrable Securities (which shall include, at any
particular time, each document incorporated or deemed to be incorporated by
reference therein).

 

j.                 “Cutback Required Registration Amount” means the lesser of
(i) any Cutback Shares not previously included in a Registration Statement, and
(ii) such number of Registrable Securities as the Company is then permitted by
the SEC to register pursuant to Rule 415.

 

k.              “Cutback Shares” means, at any time on or after the Initial
Effectiveness Date, any of the Registrable Securities not included in all
Registration Statements previously declared effective hereunder as a result of a
limitation on the maximum number of shares of Common Stock permitted by the SEC
to be registered pursuant to Rule 415.

 

2

--------------------------------------------------------------------------------



 

l.                  “Effectiveness Deadline” means the Initial Effectiveness
Deadline, a Cutback Effectiveness Deadline or a Subsequent Effectiveness
Deadline, as applicable.

 

m.          “Filing Deadline” means the Initial Filing Deadline, a Cutback
Filing Deadline or a Subsequent Filing Deadline, as applicable.

 

n.              “Governmental Authority” means the government of the United
States of America or the government of any other nation, or any political
subdivision thereof, whether state, provincial or local, or any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administration powers or functions of or pertaining to government over the
Company or any of its subsidiaries, or any of their respective properties,
assets or undertakings.

 

o.              “Initial Effectiveness Date” means the date the Initial
Registration Statement is declared effective by the SEC.

 

p.              “Initial Effectiveness Deadline” means the date that is sixty
(60) days after the Initial Filing Date unless the Required Holders agree in
writing to extend such deadline at the Company’s request.

 

q.              “Initial Filing Date” means the date on which the Initial
Registration Statement is filed with the SEC.

 

r.                 “Initial Filing Deadline” means the date that is ninety (90)
days after the Closing Date.

 

s.                “Initial Registration Statement” means a Registration
Statement or Registration Statements filed under the 1933 Act pursuant to
Section 2(a) hereof covering the Registrable Securities (which shall include, at
any particular time, each document incorporated or deemed to be incorporated by
reference therein).

 

t.                 “Initial Required Registration Amount” means the lesser of
(i) 100% of the Registrable Securities as of the trading day immediately
preceding the applicable date of determination, or (ii) such maximum number of
Registrable Securities as the Company is then permitted to register by the SEC.

 

u.              “Investor” means a Buyer or any transferee or assignee thereof
to whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and such
a transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

 

v.              “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof, or any other
legal entity.

 

w.            “Prospectus” means the prospectus included in any Registration
Statement (as defined below), including any preliminary prospectus, and all
other amendments and supplements to any

 

3

--------------------------------------------------------------------------------



 

such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

 

x.              “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

y.              “Registrable Securities” means (i) the Shares; and (ii) any
shares of capital stock of the Company (or any successor or assign of the
Company, whether by merger, reorganization, consolidation, sale of assets or
otherwise) which may be issued or issuable with respect to, in exchange for, or
upon the exercise or conversion of the Shares, as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise;
provided, however, that any Registrable Securities shall cease to be Registrable
Securities when (a) a Registration Statement with respect to the sale of such
securities has become effective under the 1933 Act and such securities are
disposed of in accordance with such Registration Statement, (b) such securities
are sold in accordance with Rule 144 or an applicable exemption from
registration under the 1933 Act, or (c) all of such securities are eligible to
be sold by the holder thereof pursuant to Rule 144 without limitation,
restriction or condition (including any current public information requirement)
thereunder, or (d) when such securities are sold to the Company.

 

z.               “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering
Registrable Securities and the resale thereof (which shall include, at any
particular time, each document incorporated or deemed to be incorporated by
reference therein).

 

aa.       “Required Holders” means the holders of a majority of the Registrable
Securities.

 

bb.       “Rule 144” means Rule 144 under the 1933 Act or any successor rule.

 

cc.         “Rule 415” means Rule 415 under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

dd.       “SEC” means the United States Securities and Exchange Commission.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

2.              REGISTRATION.

 

a.              Initial Mandatory Registration.  The Company shall prepare, and,
as soon as reasonably practicable, but in no event later than the Initial Filing
Deadline, file with the SEC a Registration Statement covering the resale of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Investors may reasonably specify, in respect of which the
Company may use a registration statement on Form S-3 (or any successor short
form registration statement available for such resale that permits incorporation
by reference at least to the same extent as such form) or, if a

 

4

--------------------------------------------------------------------------------



 

registration statement on Form S-3 is not then available to the Company, on such
form of registration statement as is then available to effect a registration for
resale of the Registrable Securities.  The Initial Registration Statement
prepared pursuant hereto shall register for resale at least the number of
Registrable Securities equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is initially filed
with the SEC (subject to subsequent reduction if directed by the staff of the
SEC).  The Company shall use best efforts to have the Initial Registration
Statement declared effective by the SEC as soon as reasonably practicable, but
in no event later than the Initial Effectiveness Deadline and shall use
commercially reasonable efforts to have the Initial Registration Statement
remain continuously effective under the 1933 Act until such date on which there
are no longer any Registrable Securities covered by such Initial Registration
Statement.

 

b.              Cutback Mandatory Registrations.  The Company shall prepare,
and, as soon as reasonably practicable, but in no event later than each Cutback
Filing Deadline, file with the SEC a Cutback Registration Statement on Form S-3
(or any successor short form registration statement available for such resale
that permits incorporation by reference at least to the same extent as such
form) or, if a registration statement on Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities covering the resale of the
number of Cutback Registrable Securities equal to the Cutback Required
Registration Amount.  To the extent the staff of the SEC does not permit all of
the Cutback Registrable Securities to be registered on a Cutback Registration
Statement, the Company shall file Cutback Registration Statements successively
trying to register on each such Cutback Registration Statement the maximum
number of remaining Cutback Registrable Securities until all of the Cutback
Registrable Securities have been registered with the SEC.  Each Cutback
Registration Statement prepared pursuant hereto shall register for resale at
least that number of shares of Common Stock equal to the Cutback Required
Registration Amount as of the date such Cutback Registration Statement is
initially filed with the SEC.  The Company shall use best efforts to have each
Cutback Registration Statement declared effective by the SEC as soon as
reasonably practicable, but in no event later than the Cutback Effectiveness
Deadline and shall use commercially reasonable efforts to keep the Cutback
Registration Statement continuously effective under the 1933 Act until such date
on which there are no longer any Registrable Securities covered by such Cutback
Registration Statement.

 

c.               Allocation of Registrable Securities.  The number of
Registrable Securities included in any Registration Statement shall be allocated
pro rata among the Investors based on the number of Registrable Securities held
by each Investor that are to be included in such Registration Statement (without
giving effect to any limitations imposed by the SEC).  In the event that an
Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee shall be allocated a pro rata portion of the then
remaining number of Registrable Securities included in such Registration
Statement for such transferor.  Any Registrable Securities included in a
Registration Statement and which remain allocated to any Person that ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement.

 

5

--------------------------------------------------------------------------------



 

d.              Legal Counsel.  The Required Holders shall have the right to
select one legal counsel to review and oversee any registration pursuant to this
Section 2, which legal counsel shall be reasonably acceptable to the Company
(“Legal Counsel”).  The Company shall reasonably cooperate with Legal Counsel in
performing the Company’s obligations under this Agreement.

 

e.               Ineligibility for Form S-3.  In the event that Form S-3 is not
available for the registration of the resale of any Registrable Securities
hereunder, the Company shall provide that any Registration Statement on Form S-1
filed hereunder shall incorporate documents by reference (including by way of
forward incorporation by reference) to the maximum extent possible.

 

f.                Sufficient Number of Shares Registered.  In the event the
number of shares available under a Registration Statement filed pursuant to
Section 2(a) is insufficient to cover all of the Registrable Securities required
to be covered by such Registration Statement or an Investor’s allocated portion
of the Registrable Securities pursuant to Section 2(c), the Company shall
promptly inform each Investor whose Registrable Securities are not fully covered
by such Registration Statement and, as soon as reasonably practicable, but in
any event (other than with respect to Cutback Shares) not later than twenty
(20) days after the necessity therefor arises, or (if later) the first date on
which the Company is then permitted to file such Registration Statement by the
SEC (a “Subsequent Filing Deadline”) amend the applicable Registration
Statement, or file a new Registration Statement (on the short form available
therefor, if applicable), or both, so as to cover Registrable Securities
consisting of at least that number of shares of Common Stock equal to 100% of
the number of Registrable Securities as of two (2) trading days immediately
preceding the date of the filing of such amendment or new Registration
Statement.  The Company shall use best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as reasonably practicable
following the filing thereof, but in any event (other than with respect to
Cutback Shares) not later than sixty (60) days following the filing thereof (a
“Subsequent Effectiveness Deadline”).  For purposes of the foregoing provision,
the number of shares available under a Registration Statement shall be deemed
“insufficient to cover all of the Registrable Securities” if as of any date of
determination, the number of shares of Common Stock available for resale under
the Registration Statement is less than 100% of the number of Registrable
Securities.

 

g.               Effect of Failure to File and Obtain and Maintain Effectiveness
of Registration Statement.

 

i.                                          If (A) a Registration Statement
covering Registrable Securities and required to be filed by the Company pursuant
to Section 2(a), Section 2(b) or Section 2(f) of this Agreement is not (I) filed
with the SEC on or before the applicable Filing Deadline (a “Filing Failure”) or
(II) declared effective by the SEC on or before the applicable Effectiveness
Deadline (an “Effectiveness Failure”) or (B) on any day after a Registration
Statement has been declared effective by the SEC, sales of all the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during an Allowable Grace Period (as defined in Section 3(o)(iv)))
pursuant to such Registration Statement (including because of a failure to keep
such Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement or to
comply with Section 2(f)) (a “Maintenance Failure,” and each of a Filing
Failure, an Effectiveness Failure and a Maintenance Failure being referred to as
a “Registration Default”), then the Company shall pay,

 

6

--------------------------------------------------------------------------------



 

as partial liquidated damages (but not as a penalty) to any holder of Shares by
reason of any such delay in or reduction of its ability to sell its Shares
(which remedy shall be exclusive of any other remedies available at law or in
equity), an amount in cash equal to one percent (1.0%) per month (on a 30/360
basis) of the aggregate purchase price paid pursuant to the Securities Purchase
Agreement for such holder’s Registrable Securities required to be included in
such Registration Statement on each of the following dates: (1) the initial day
of a Filing Failure and on every thirtieth (30th) day (prorated for periods
totaling less than thirty (30) days) thereafter until such Filing Failure is
cured; (2) the initial day of an Effectiveness Failure and on every thirtieth
(30th) day (prorated for periods totaling less than thirty (30) days) thereafter
until such Effectiveness Failure is cured; and (3) the initial day of a
Maintenance Failure and on every thirtieth (30th) day (prorated for periods
totaling less than thirty (30) days) thereafter until such Maintenance Failure
is cured.

 

ii.                                       The payments to which a holder shall
be entitled pursuant to this Section 2(g) are referred to herein as
“Registration Delay Payments.”  In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of the lesser of one and one-half percent (1.5%)
per month (on a 30/360 basis).

 

iii.                                    A Registration Default shall be deemed
not to have occurred and be continuing, and no Registration Delay Payments shall
accrue as a result thereof, in relation to a Registration Statement if
(i) (A) such Registration Default has occurred solely as a result of material
events, with respect to the Company that would need to be described in such
Registration Statement or the related Prospectus or (B) the Registration Default
relates to any information supplied or failed to be supplied by a Buyer of
Registrable Securities and (ii) the Company is proceeding promptly and in good
faith to amend or supplement the Registration Statement to describe such events
as required by Section 3(o); provided, however, that in any case if such
Registration Default occurs for a continuous period in excess of forty-five
(45) days beyond any permitted forty-five (45) or ninety (90) day suspension
period (as provided by Section 3(o)), Registration Delay Payments shall be
payable in accordance with this Section 2(g) from the day such Registration
Default occurs until such Registration Default is cured.

 

3.              RELATED OBLIGATIONS.  At such time as the Company is obligated
to file a Registration Statement with the SEC pursuant to Section 2(a),
Section 2(b) or Section 2(f), the Company will use best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

 

a.              The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the applicable Registrable Securities
(but in no event later than the applicable Filing Deadline) and use best efforts
to cause such Registration Statement relating to the Registrable Securities to
become effective as soon as reasonably practicable after such filing (but in no
event later than the applicable Effectiveness Deadline).  The Company shall use
commercially reasonable efforts to respond to written comments received from the
SEC upon a review of a Registration Statement within fourteen (14) Business
Days.  If the Company is notified by the SEC that such Registration Statement
will not be reviewed or will not be subject to further review and the
effectiveness of such Registration Statement may be accelerated, the Company
shall, subject to Section 3(c), file with the SEC a request for acceleration of
effectiveness in

 

7

--------------------------------------------------------------------------------



 

accordance with Rule 461 promulgated under the 1933 Act within two (2) Business
Days after the date that the Company is so notified by the SEC.  No later than
the second Business Day after such Registration Statement becomes effective, the
Company will file with the SEC the final Prospectus included therein pursuant to
Rule 424 (or successor thereto) promulgated under the 1933 Act.  The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date as of which all of the Investors may
sell all of the Registrable Securities covered by such Registration Statement
pursuant to Rule 144 or an applicable exemption from registration under the 1933
Act without limitation, restriction or condition (including any current public
information requirement) thereunder, (ii) the date on which the Investors have
sold all of the Registrable Securities covered by such Registration Statement in
accordance with such Registration Statement or pursuant to Rule 144 and
(iii) the date that all Registrable Securities have ceased to be Registrable
Securities (the “Registration Period”).  Such Registration Statement shall
contain a “plan of distribution” section and a “selling stockholder” section, in
each case approved by Legal Counsel and no Investor shall be named as an
“underwriter” in the Registration Statement without such Investor’s prior
written consent, except that an Investor may be named as a “statutory
underwriter” if such Investor is, or is affiliated with, a broker dealer and
states such fact in writing to the Company.  Such Registration Statement
(including any amendments or supplements thereto and any Prospectuses
(preliminary, final, summary or free writing)) contained therein or related
thereto shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.

 

b.              The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the Prospectus used in connection with such Registration
Statement, as may be necessary to keep such Registration Statement effective at
all times during the Registration Period, and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
during the Registration Period.  In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 8-K, Form 10-Q, Form 10-K or any analogous report under the 1934
Act, the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC within two (2) Business Days after the 1934 Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement.  The Company shall promptly notify Legal Counsel of
any request by the SEC or any other Governmental Authority, during the period of
effectiveness of a Registration Statement, for amendments or supplements to such
Registration Statement or related Prospectus or for additional information.

 

c.               The Company shall, upon request, (A) permit Legal Counsel to
review and comment upon (i) the Initial Registration Statement at least two
(2) Business Days prior to its filing with the SEC, and (ii) all other
Registration Statements and all amendments and supplements to all Registration
Statements (except for annual reports on Form 10-K, quarterly reports on
Form 10-Q, and current reports on Form 8-K, and any similar or successor
reports) within two (2) Business Days prior to their filing with the SEC, and
(B) not file any document, registration statement, amendment or supplement
described in the foregoing clause (A) in a form to which

 

8

--------------------------------------------------------------------------------



 

Legal Counsel reasonably objects.  The Company shall provide Legal Counsel one
(1) Business Day notice prior to submitting any request for acceleration of the
effectiveness of a Registration Statement or any amendment or supplement
thereto.  The Company shall promptly furnish to Legal Counsel copies of any
correspondence from the SEC to the Company or its representatives relating to
any Registration Statement and shall provide Legal Counsel the opportunity to
review and comment upon the Company’s responses to any such correspondence.  The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.

 

d.              The Company shall furnish to each Investor, upon request,
without charge, such documents, including copies of any Prospectus (preliminary,
final, summary or free writing), as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.

 

e.               The Company shall use best efforts to (i) register and qualify,
unless an exemption from registration and qualification applies, the resale by
the Investors of the Registrable Securities covered by a Registration Statement
under the securities or applicable state blue sky or state securities laws
(“Blue Sky”) laws of all applicable jurisdictions in the United States,
(ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions
or obtain exemptions from the registration and qualification requirements of
such jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (x) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), (y) subject itself to general taxation in any jurisdiction,
or (z) file a general consent to service of process in any jurisdiction in which
it is not currently so qualified or subject to general taxation or has not
currently so consented.  The Company shall promptly notify Legal Counsel of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification (or exemption from qualification) of any of the
Registrable Securities for sale under the securities or Blue Sky laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

f.                The Company shall notify Legal Counsel of the happening of any
event, as promptly as reasonably practicable after becoming aware of such event,
as a result of which, in the case of a Registration Statement, it includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and, in the case of the Prospectus included in a Registration
Statement, it includes an untrue statement of a material fact or omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading which information shall be accompanied by an instruction to
suspend the use of the Registration Statement and the Prospectus until the
requisite changes have been made (provided that in each notice the Company shall
not disclose any material non-public information to any Investor unless
otherwise requested in writing by such Investor which Investor agrees in writing
to hold such information in confidence until such time as it is disclosed

 

9

--------------------------------------------------------------------------------



 

in the Company’s sole discretion), and, subject to Section 3(o), promptly
prepare and file with the SEC a supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and deliver a copy of
such supplement or amendment to Legal Counsel and each Investor (or such other
number of copies as Legal Counsel or such Investor may reasonably request).  The
Company shall also promptly notify Legal Counsel and each Investor in writing
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and when a Registration Statement or any post-effective
amendment has become effective (promptly providing written notice of such
effectiveness to each Investor), (ii) of any request by the SEC for amendments
or supplements to a Registration Statement or related Prospectus or related
information and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.  By
9:30 a.m. New York City time on the date following the date any post-effective
amendment has become effective, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final Prospectus to be used in
connection with sales pursuant to such Registration Statement.

 

g.               The Company shall use commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement (other than during an Allowable Grace Period, as defined
below), or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible time and to notify Legal Counsel of the issuance of such order or
suspension and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

h.              The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or order from a
court or governmental body of competent jurisdiction, or (iv) such information
has been made generally available to the public other than by disclosure in
violation of this Agreement or any other agreement.  The Company agrees that it
shall, upon learning that disclosure of such information concerning an Investor
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to such Investor and allow such
Investor, at the Investor’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

i.                  The Company shall use commercially reasonable efforts to
cause all the Registrable Securities covered by a Registration Statement to be
listed on each securities exchange or trading market on which securities of the
same class or series issued by the Company are listed, and with the same CUSIP. 
For the avoidance of doubt, and subject to Section 5, the Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(i).

 

j.                 The Company shall cooperate with the Investors that hold
Registrable Securities being offered and the underwriters, if any, and, to the
extent applicable, facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legend) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such names and denominations or amounts, as the case may
be, and/or the timely issuance of the

 

10

--------------------------------------------------------------------------------



 

Registrable Securities to be offered pursuant to a Registration Statement
through the Direct Registration System (DRS) of The Depository Trust Company
(the “DTC”) or crediting of the Registrable Securities to be offered pursuant to
a Registration Statement to the applicable account (or accounts) with DTC
through its Deposit/Withdrawal At Custodian (DWAC) system, in any such case as
each Investor may reasonably request.

 

k.              The Company shall provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of the applicable
Registration Statement.

 

l.                  If requested by an Investor, the Company shall (i) as soon
as reasonably practicable, incorporate in a prospectus supplement or
post-effective amendment such information as such Investor requests to be
included therein relating to the sale and distribution of Registrable
Securities, including information with respect to such Investor, the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) as soon as reasonably practicable, make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) as soon as reasonably practicable,
supplement or amend any Registration Statement as reasonably requested by such
Investor provided, however, that the Company will have no obligation to add
Investors to the Initial Registration Statement or any subsequent Cutback
Registration Statement as selling stockholders more frequently that one time per
every forty-five (45) days.

 

m.          The Company shall otherwise use best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

 

n.              Within two (2) Business Days after a Registration Statement
which covers applicable Registrable Securities is declared effective by the SEC,
the Company shall deliver to the transfer agent for such Registrable Securities
(and provide written notice to the Investors whose Registrable Securities are
included in such Registration Statement) confirmation that such Registration
Statement has been declared effective by the SEC; provided that if the Company
changes its transfer agent, it shall immediately deliver any previously
delivered notices under this Section 3(n) and any subsequent notices to such new
transfer agent.

 

o.              To the extent not made by the underwriters in the case of an
underwritten offering, the Company shall make such filings with the Financial
Industry Regulatory Authority (“FINRA”) pursuant to FINRA Rule 5110 or otherwise
(including providing all required information and paying required fees thereto),
as and when requested by any Investor, or in the case of an underwritten
offering, by any underwriter, and make all other filings and take all other
actions reasonably necessary to expedite and facilitate the disposition by the
Investors of Registrable Securities pursuant to a Registration Statement,
including promptly responding to any comments received from FINRA.

 

p.              Grace Period.

 

i.                                          Notwithstanding anything to the
contrary in Section 3(f), and subject to the provisions of this Section 3(p) and
a good faith determination by the Company that it is in the

 

11

--------------------------------------------------------------------------------



 

best interests of the Company to suspend the use of any Registration Statement,
following the effectiveness of such Registration Statement (and the filings with
any federal or state securities commissions), the Company, by written notice to
the Investors, may direct the Investors to suspend sales of the Registrable
Securities pursuant to such Registration Statement for such times as the Company
reasonably may determine is necessary and advisable ( a “Grace Period”), if any
of the following events shall occur (each, a “Grace Period Event”):

 

(1)                                 there is material non-public information
regarding the Company which (A) the Company determines not to be in the
Company’s best interest to disclose, (B) would, in the good faith determination
of the Company, require any revisions to the Registration Statement so that it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (C) which the Company is not otherwise required to disclose;

 

(2)                                 there is a significant bona fide business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business), including any
significant merger, consolidation, tender offer or other similar transaction)
available to the Company which the Company determines not to be in the Company’s
best interest to disclose; or

 

(3)                                 the Company is required to file a
post-effective amendment to a Registration Statement to incorporate the
Company’s quarterly or annual reports or audited financial statements on Forms
10-Q and 10-K; provided that no Grace Period permitted pursuant to this
clause (3) shall continue for more than five (5) consecutive Business Days.

 

ii.                                       The Company shall (A) promptly provide
written notice to the Investors of the occurrence giving rise to a Grace Period
(provided that if such Grace Period occurs pursuant to Section 3(p)(i)(1) and
3(p)(i)(2), the Company shall not disclose the content of such material
non-public information) and the date on which the Grace Period will begin (a
“Grace Period Notice”), and (B) as soon as such date may be determined, promptly
provide written notice to the Investors of the date on which the Grace Period
ends (an “End of Grace Period Notice”).

 

iii.                                    Any Grace Period Notice shall state that
such Grace Period shall continue only for so long as the Grace Period Event or
its effect is continuing and that the Company is taking all reasonable steps to
terminate suspension of the effectiveness of the Registration Statement as
promptly as possible.  The Investors shall not affect any sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
at any time after it has received a Grace Period Notice from the Company and
prior to receipt of an End of Grace Period Notice.  The Investors may recommence
effecting sales of the Registrable Securities pursuant to the Registration
Statement (or such filings) receipt of an End of Grace Period Notice from the

 

12

--------------------------------------------------------------------------------



 

Company, which notice shall be given by the Company promptly following the
conclusion of any Grace Period Event.

 

iv.                                   No Grace Period shall (A) exceed
forty-five (45) consecutive days, (B) during any three hundred sixty-five (365)
day period, exceed an aggregate of ninety (90) days, and (C) have its first day
occur less than ten (10) trading days after the last day of any prior Grace
Period (each Grace Period that satisfies all of the requirements of this
Section 3(p)(iv) being referred to as an “Allowable Grace Period”).  For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive a Grace Period Notice
and shall end on and include the later of the date the Investors receive the End
of Grace Period Notice and the date referred to in such notice.  The provisions
of Section 3(f) hereof shall not be applicable during the period of any
Allowable Grace Period.  Upon expiration of the Grace Period, the Company shall
again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material non-public information is
no longer applicable.

 

v.                                      Upon the earlier to occur of (A) the
Company delivering to the Investors an End of Grace Period Notice or (B) the end
of the maximum permissible Grace Period, the Company shall use its commercially
reasonable efforts to promptly amend or supplement the Registration Statement on
a post-effective basis, if necessary, or to take such action as is necessary to
make resumed use of the Registration Statement compatible with the Company’s
best interests, as applicable, so as to permit the Investors to resume sales of
the Registrable Securities as soon as possible.

 

q.              The Company shall enter into such customary agreements
(including, in the case of underwritten offering, an underwriting agreement) and
take such other actions as any of the Investors or underwriters, if any, may
reasonably request in order to expedite and facilitate the disposition of the
Registrable Securities covered by a Registration Statement.

 

4.              OBLIGATIONS OF THE INVESTORS.

 

a.              At least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement and at least three (3) Business Days
prior to the filing of any amendment or supplement to a Registration Statement,
the Company shall notify each Investor in writing of the information, if any,
the Company requires from each such Investor if such Investor elects to have any
of such Investor’s Registrable Securities included in such Registration
Statement or, with respect to an amendment or a supplement, if such Investor’s
Registrable Securities are included in such Registration Statement (each an
“Information Request”).  Provided that the Company shall have complied with its
obligations set forth in the preceding sentence, it shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that, at least three (3) Business Days prior to the
anticipated filing date, such Investor shall furnish to the Company, in response
to an Information Request, such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities.

 

13

--------------------------------------------------------------------------------



 

b.              Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

 

c.               Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(f),
Section 3(g), or Section 3(o), such Investor will discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(f) or receipt of
notice from the Company in writing that no supplement or amendment is required
or that the Allowable Grace Period has ended.  Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in connection with any
sale of Registrable Securities with respect to which an Investor has entered
into a contract for sale prior to the Investor’s receipt of a notice from the
Company of the happening of any event of the kind described in Section 3(f),
Section 3(g) or Section 3(o) and for which the Investor has not yet settled.

 

5.              EXPENSES OF REGISTRATION.  All expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including all registration,
listing, FINRA, Blue Sky and qualifications fees, printers and accounting fees,
and fees and disbursements of counsel for the Company, as well as all other
costs and expenses incurred in connection with the Company’s compliance with its
obligations under this Agreement, shall be paid by the Company.  Each Investor
shall pay all fees and disbursements of its counsel and all underwriting
discounts and commissions, broker or similar fees and transfer taxes, if any,
relating to the sale or disposition of such Investor’s Registrable Securities.

 

6.              INDEMNIFICATION.  In the event any Registrable Securities are
included in a Registration Statement:

 

a.              By the Company.  To the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend each
Investor, their respective directors, officers, managers, employees and agents,
and each Person, if any, who controls any Investor within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable and documented attorneys’ fees, amounts paid in settlement, joint or
several, and any reasonable and documented expenses (collectively, “Indemnified
Damages”), incurred in investigating, preparing or defending any action, claim,
suit, proceeding, investigation or appeal taken from the foregoing by or before
any court or Governmental Authority or other administrative or regulatory agency
or body (including the SEC and any state commission or authority or
self-regulatory organization or securities exchange in the United States or
elsewhere), whether pending or threatened (each, a “Claim” and collectively,
“Claims”), to which any of them may become subject insofar as such Claim (or
actions or proceedings, whether commenced or threatened, in respect thereof) or
Indemnified Damages arise out of or are based upon: (i) any untrue statement or
alleged untrue statement of a material fact in a Registration Statement or any

 

14

--------------------------------------------------------------------------------



 

post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other Blue Sky laws of any
jurisdiction in which Registrable Securities are offered, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements made therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus, including any preliminary Prospectus, free writing Prospectus or
final Prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto, and including all information incorporated by
reference therein), or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading or (iii) any violation
or alleged violation by the Company of the 1933 Act, the 1934 Act, any other
law, including any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through
(iii) being, collectively, “Violations”).  Subject to Section 6(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable and documented
expenses incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (x) shall not apply to
a Claim or Indemnified Damages sought by an Indemnified Person to the extent
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto; and
(y) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive any transfer of
Registrable Securities by any Investor pursuant to Section 9.

 

b.              By the Investors.  In connection with any Registration Statement
in which an Investor’s Registrable Securities are included, each such Investor
agrees to severally and not jointly indemnify, hold harmless and defend the
Company, each of its directors, each of its officers who signs the Registration
Statement, and each Person, if any, who controls the Company within the meaning
of the 1933 Act or the 1934 Act (each an “Indemnified Party”), to the same
extent and in the same manner as is set forth in Section 6(a) with respect to
the Indemnified Persons, against any Claim or Indemnified Damages to which any
of them may become subject insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with the preparation of the Registration Statement or any amendment
thereof or supplement thereto; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim or Indemnified Damages if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld; provided, further, that an Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale

 

15

--------------------------------------------------------------------------------



 

of Registrable Securities pursuant to the Registration Statement giving rise to
such indemnification obligation.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnified
Party and shall survive any transfer of Registrable Securities by any Investor
pursuant to Section 9.

 

c.               Notice.  Promptly after receipt by an Indemnified Person or
Indemnified Party under this Section 6 of the written threat of or notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim or Indemnified Damages, such Indemnified Person or
Indemnified Party shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, promptly deliver to the indemnifying
party a written notice of the written threat of or notice of the commencement of
such action or proceeding; provided that failure to so notify the indemnifying
party will not relieve the indemnifying party from any liability it may have to
such indemnified party hereunder except to the extent that the indemnifying
party is materially prejudiced by such failure.  Such notice shall state the
nature and the basis of such Claim to the extent then known.  In case any such
action or proceeding is brought against any Indemnified Party or Indemnified
Person and such Indemnified Party or Indemnified Person seeks or intends to seek
indemnity from an indemnifying party, the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume control
of the defense thereof with counsel mutually satisfactory to the indemnifying
party and the Indemnified Person or the Indemnified Party, as the case may be. 
In any such proceeding, any Indemnified Person or Indemnified Party may retain
its own counsel, but the fees and expenses of that counsel will be at the
expense of that Indemnified Person or Indemnified Party, as the case may be,
unless (i) the indemnifying party and the Indemnified Person or Indemnified
Party, as applicable, shall have mutually agreed to the retention of that
counsel, (ii) the indemnifying party does not assume the defense of such
proceeding in a timely manner or (iii) in the opinion of counsel retained by the
Indemnified Person or Indemnified Party, as applicable, the representation by
such counsel for the Indemnified Person or Indemnified Party, as applicable, and
the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by counsel to the indemnifying party in such
proceeding.  The Indemnified Party or Indemnified Person shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or proceeding or Claim or Indemnified Damages by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action, proceeding or Claim or Indemnified Damages.  The
indemnifying party shall keep the Indemnified Party or Indemnified Person fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  No indemnifying party shall, without the
prior written consent of the Indemnified Party or Indemnified Person, as the
case may be, consent to entry of any judgment or enter into any settlement or
other compromise with respect to any pending or threatened action or claim in
respect of which indemnification or contribution may be or has been sought
hereunder (whether or not the Indemnified Party or Indemnified Person is an
actual or potential party to such action or claim) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person (as applicable) of a full release from
all liability with respect to such Claim or Indemnified Damages or which
includes any admission as to fault or culpability on the part of such
Indemnified Party or Indemnified Person.  The failure to deliver written notice
to the

 

16

--------------------------------------------------------------------------------



 

indemnifying party within a reasonable time of the commencement of any such
action or proceeding shall not relieve such indemnifying party of any liability
to the Indemnified Person or Indemnified Party under this Section 6, except to
the extent that the indemnifying party is materially prejudiced in its ability
to defend such action or proceeding as a result of such failure.

 

d.              The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred. 
The Indemnified Party or Indemnified Person shall promptly reimburse the
indemnifying party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party or Indemnified Person is finally
judicially determined to not be entitled to indemnification hereunder.

 

e.               The indemnity agreements contained herein shall be in addition
to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

7.              CONTRIBUTION.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities pursuant to such Registration
Statement, less the amount of any damages that such Investor has otherwise been
required to pay in connection with such sale.

 

8.              REPORTS UNDER THE 1934 ACT.  With a view to making available to
the Investors the benefits of Rule 144, the Company agrees to use commercially
reasonable efforts to:

 

a.              make and keep public information available, as those terms are
understood and defined in Rule 144;

 

b.              file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act so long as the Company
remains subject to such requirements (it being understood that nothing herein
shall limit the Company’s obligations under Section 4(c) of the Securities
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

 

c.               furnish to each Investor, unless otherwise available at no
charge by access electronically to the SEC’s Electronic Data Gathering,
Analysis, and Retrieval system (or successor thereto), so long as such Investor
owns Registrable Securities, promptly upon request, (i) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (ii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration.

 

17

--------------------------------------------------------------------------------



 

9.              ASSIGNMENT OF REGISTRATION RIGHTS.  The rights under this
Agreement shall be automatically assignable by the Investors to any transferee
of all or any portion of Registrable Securities if: (i) the Investor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company; (ii) the Company is furnished with
written notice within three (3) Business Days of (a) the name and address of
such transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the 1933 Act and applicable
state securities laws; (iv) the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein; and (v) the
transferee is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.

 

10.       AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders.  Any amendment or
waiver effected in accordance with this Section 10 shall be binding upon each
Investor and the Company.  No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Registrable Securities. 
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to each of the Investors.  Notwithstanding the
foregoing, a waiver or consent to or departure from the provisions hereof with
respect to a matter that relates exclusively to the rights of an Investor whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect, impair, limit or compromise the rights of other
Investors may be given solely by such Investor.

 

11.       MISCELLANEOUS.

 

a.              A Person is deemed to be a holder of Registrable Securities (or
a transferee or assignee of Registrable Securities, as applicable) whenever such
Person owns or is deemed to own of record such Registrable Securities.  If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.

 

b.              Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered upon receipt, when delivered via
email, personally or by a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same.  The addresses
for such communications shall be:

 

If to the Company:

 

Applied Therapeutics, Inc.

545 5th Avenue, Suite 1400

New York, New York 10173

Attention: Chief Executive Officer

 

18

--------------------------------------------------------------------------------



 

With copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Andrea L. Nicolas; Michael Schwartz

 

If to Investors, at the most current address given by the transfer agent and
registrar of the Shares of the Company.

 

c.               Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

d.              All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the courts of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

e.               This Agreement and the other documents executed in
contemplation thereof (the “Transaction Documents”) constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein.  This Agreement and the
other Transaction Documents supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

19

--------------------------------------------------------------------------------



 

f.                Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

 

g.               The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

h.              This Agreement and any amendments hereto may be executed and
delivered in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement, and shall become effective when counterparts have been signed by each
party hereto and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart.  In the event that any signature
to this Agreement or any amendment hereto is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.  No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract and each party hereto forever waives
any such defense.

 

i.                  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

j.                 All consents and other determinations to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.  Any consent or other determination
approved by Investors as provided in the immediately preceding sentence shall be
binding on all Investors.

 

k.              The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

l.                  Each Buyer and each holder of the Registrable Securities
shall have all rights and remedies set forth in the Transaction Documents and
all rights and remedies that such Buyers and holders have been granted at any
time under any other agreement or contract and all of the rights that such
Buyers and holders have under any law.  Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security or proving actual
damages), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.

 

m.          This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns and, to the extent provided in
Sections 6 and 7 hereof, each

 

20

--------------------------------------------------------------------------------



 

Indemnified Person and Indemnified Party, and is not for the benefit of, nor may
any provision hereof be enforced by, any other Person.

 

n.     Notwithstanding anything to the contrary contained herein or in the
Securities Purchase Agreement, if the Company issues additional shares of Common
Stock to Additional Buyers (as defined in the Securities Purchase Agreement),
pursuant to the Securities Purchase Agreement, prior to November 12, 2019, any
such Additional Buyer may become a party to this Agreement by executing the
Joinder Agreement, substantially in the form attached hereto as Exhibit A, and
thereafter shall be deemed a Buyer for all purposes hereunder.

 

o.     From the date hereof and subject to Section 11(n), the Company shall not
grant any Person any registration rights with respect to shares of Common Stock
or any other securities of the Company other than registration rights that will
not adversely affect the rights of the Investors hereunder (including by
limiting in any way the number of Registrable Securities that could be included
in any Registration Statement pursuant to Rule 415) and shall not otherwise
enter into any agreement that is inconsistent with the rights granted to the
Investors hereunder.

 

p.     The Company shall have no further obligations pursuant to this Agreement
at the earlier of (i) such time as no Registrable Securities are outstanding and
(ii) such time as the Registrable Securities covered by the Registration
Statement that are not held by Affiliates of the Company are, as determined by
the Company, eligible for resale pursuant to Rule 144 without limitation,
restriction or condition (including any current public information requirement
thereunder); provided, in each case, however, that the Company’s obligations
under Sections 6 and 11 of this Agreement shall remain in full force and effect
following such time.

 

q.     The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other
Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

r.      Unless the context otherwise requires, (a) all references to Sections,
Schedules or Exhibits are to Sections, Schedules or Exhibits contained in or
attached to this Agreement, (b) each accounting term not otherwise defined in
this Agreement or the Securities Purchase Agreement has the meaning assigned to
it in accordance with GAAP, (c) words in the singular or plural include the
singular and plural, and pronouns stated in either the masculine, the feminine
or neuter gender shall include the masculine, feminine and neuter and (d) the
use of the word “including” in this Agreement shall be by way of example rather
than limitation.

 

* * * * * *

 

21

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first above written.

 

 

COMPANY:

 

 

 

APPLIED THERAPEUTICS, INC.

 

 

 

By:

/s/ Mark Vignola

 

 

Name:

Mark Vignola

 

 

Title:

Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYER:

 

 

 

ORBIMED GENESIS MASTER FUND, L.P.

 

By: OrbiMed Advisors LLC, solely in its capacity as Investment Manager

 

 

 

By:

/s/ Geoffrey C. Hsu

 

 

Name:

Geoffrey C. Hsu

 

 

Title:

Member

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYER:

 

 

 

ORBIMED PARTNERS MASTER FUND LIMITED

 

By: OrbiMed Capital LLC, solely in its capacity as Investment Adviser

 

 

 

 

 

By:

/s/ Geoffrey C. Hsu

 

 

Name:

Geoffrey C. Hsu

 

 

Title:

Member

 

 

 

 

 

BUYER:

 

 

 

THE BIOTECH GROWTH TRUST PLC

 

By: OrbiMed Capital LLC, solely in its capacity as Portfolio Manager

 

 

 

 

 

By:

/s/ Geoffrey C. Hsu

 

 

Name:

Geoffrey C. Hsu

 

 

Title:

Member

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

FRANKLIN TEMPLETON INVESTMENT FUNDS — FRANKLIN

BIOTECHNOLOGY DISCOVERY FUND

 

 

 

By Franklin Advisers, Inc., as investment manager

 

 

 

 

By:

/s/ Evan McCulloch

 

 

Name:

Evan McCulloch

 

 

Title:

Vice President

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

FRANKLIN STRATEGIC SERIES — FRANKLIN BIOTECHNOLOGY DISCOVERY FUND

 

 

 

By Franklin Advisers, Inc., as investment manager

 

 

 

 

 

By:

/s/ Evan McCulloch

 

 

Name:

Evan McCulloch

 

 

Title:

Vice President

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Gregg Smith

 

 

 

 

By:

/s/ Gregg Smith

 

 

Name: Gregg Smith

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Hessler Finance Ltd.

 

 

 

By:

/s/ Attilio Scotti

 

 

By:

Attilio Scotti

 

 

Title:

Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Timothy Hogue

 

 

 

By:

/s/ Timothy Hogue

 

 

Name:

Timothy Hogue

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Laurence Lytton

 

 

 

By:

/s/ Laurence Lytton

 

 

Name:

Laurence Lytton

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

The Ryan and Brittany Pearson Living Trust

 

 

 

By:

/s/ Ryan Pearson

 

 

Name:

Ryan Pearson

 

 

Title:

Trustee

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Reinfrank Living Trust

 

 

 

By:

/s/ R. Reinfrank

 

 

Name:

R. Reinfrank

 

 

Title:

Trustee

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

BUYERS:

 

 

 

Richard A. Smith

 

 

 

By:

/s/ Richard A. Smith

 

 

Name:

Richard A. Smith

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Form of Joinder Agreement

 

--------------------------------------------------------------------------------



 

Joinder Agreement

 

The undersigned hereby agrees, effective as of the date hereof, to join, become
a party to and be bound by (i) the Securities Purchase Agreement, dated as of
November 7, 2019, by and among Applied Therapeutics, Inc., a Delaware
corporation (the “Company”), and the investors set forth on the Schedule of
Buyers attached thereto, as the same may be in effect from time to time (the
“Purchase Agreement”), and (ii) the Registration Rights Agreement, dated as of
November 7, 2019, by and among the Company and each of the stockholders
signatory thereto, as the same may be in effect from time to time (the
“Registration Rights Agreement” and, together with the Purchase Agreement, the
“Agreements”), and for all purposes of the Agreements, the undersigned shall be
included within the term Buyer (as defined in each Agreement) and be bound by
the terms and provisions of the Agreements.

 

 

 

Name of Buyer

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Dated:          , 2019

 

 

 

 

Address for notices:

 

 

 

 

 

 

--------------------------------------------------------------------------------